Citation Nr: 0816808	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-03 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for a bilateral knee 
disorder.

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had active service from November 1962 to November 
1964.
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's claimed bilateral knee disorder is not 
shown by the evidence of record to be related to service.  

2.  The veteran's currently diagnosed hypertension is not 
shown by the evidence of record to be related to service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service, and arthritis of the knees may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304,  3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he suffers from a bilateral knee 
disorder and hypertension that were incurred in service.  
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110.  38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

If a chronic disorder, such as arthritis or hypertension, is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection, three 
elements must be satisfied.  There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral Knee Disorder

In regard to the veteran's bilateral knee disorder, the 
veteran contends that he began having trouble with his knees 
in service because it was very cold and wet.  

The Board finds that the veteran has met the first criteria 
of service connection, at least with respect to there being a 
current disability of his right knee.  In regard to the right 
knee, the medical evidence indicates that the veteran has 
suffered from osteoarthritis, with a what appears to be  
right knee replacement between 2000 and 2003.  While the 
veteran has complained of left knee pain, discomfort, and 
disfunction, there is not medical evidence demonstrating a 
current disability of the left knee.

A veteran can prove the existence of a current disability by 
presenting competent medical evidence.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).  The evidence of record contains a 
December 2003 VA treatment record disclosing a diagnosis of 
osteoarthritis in the right knee.  The veteran has also 
submitted a June 2003 letter from Dr. F. A. J., M.D., 
discussing the condition of his right knee after surgery, 
described as a total knee replacement.  

With regard to the left knee, the Board observes that there 
is no medical evidence showing that the veteran suffers from 
a diagnosed left knee disability.  To the extent the veteran 
currently has or complains of pain or discomfort of the left 
knee, it has not been linked to any currently diagnosed 
disorder.  In this respect, it is not a disorder for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As noted above a 
threshold requirement for the granting of service connection 
is evidence of a current disability.  In the absence of 
evidence of a current disability of the left knee, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Despite the medical evidence suggesting a current right knee 
disability, the Board finds no evidence indicating that the 
veteran sustained an injury to either knee while in service.  
The October 1962 Report of  Medical Examination given prior 
to induction indicated that the lower extremities where in 
the normal range.  Also, the Report of Medical Examination in 
September 1964 given in connection with separation from 
service states that the lower extremities where in the normal 
range. 

The RO's July 2004 decision discussed the absence of 
treatment in the service medical records for both knees.  In 
fact, by his own admission, the veteran did not seek medical 
attention for his knees while in service until more than 30 
years after separation.  (See pages 6 & 7 of March 2005 
Personal Hearing transcript).  

The Board acknowledges the description of pain in the 
veteran's knees caused by participating in a training 
exercise as described in the March 2005 transcripts.  (See 
page 6 of March 2005 Personal Hearing transcript).  The 
veteran is capable of making such statements based on his own 
observations.  See Layno v. Brown, 6 Vet. App. 465, 471 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, 
the veteran's statements cannot be considered an opinion 
regarding a diagnosis or the etiology of the current 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Even so, the Board will continue in its role as fact 
finder to determine the credibility and probative value of 
evidence.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997); See also Caluza v. Brown, 7 Vet. App.498 (1995), 
aff 'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

While there is a lack of medical evidence in service of an 
injury to either knee, the Board finds the veteran's 
statements and testimony competent and credible concerning 
his complaints of knee pain.  Assuming without conceding that 
the veteran injured his knees in service as he described and 
that he has met the second criteria for service connection of 
in-service injury, the Board finds no medical nexus opinion 
which attributes the veteran's current right knee condition 
with service.  VA treatment records and VA examination 
reports from 2003 and 2004 do not contain such a statement 
from a VA examiner nor do the documents prepared by private 
health care professionals contain such an opinion.  
Therefore, the veteran has not met the third criteria for 
service connection: a medical nexus linking any current knee 
disability to service.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for a bilateral knee disorder.  The 
Board finds that testimonial evidence and the medical 
records, VA and private, fail to meet all of the criteria 
necessary, as discussed above, to establish service 
connection.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  By failing to meet 
the requirements for service connection, the veteran has 
failed to establish a causal connection between any current 
disability and an injury or incident of service.  

The Board further finds that in the alternative, there is no 
credible evidence of continuity of symptomatology.  Indeed, 
after service, the first medical evidence of treatment for 
any knee condition goes back to 2003. And as noted earlier, 
the veteran did not seek medical treatment for his knees 
until some 30 years after service.  Additionally, the veteran 
did not apply for benefits until March 2004.  These gaps in 
evidence constitute negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in the evidence also indicates 
that presumptive service connection for arthritis is not 
warranted as there is no evidence that the disease had its 
onset within one year after separation from service.

When the preponderance of the evidence is against a claim, it 
must be denied.  The Board has considered the applicability 
of the benefit-of-the-doubt doctrine in adjudicating the 
claim for service connection.  As the preponderance of the 
evidence weighs against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

The Board recognizes that no VA examination was conducted for 
this claim but finds that adjudication at this time to be 
appropriate.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the standards of McLendon are not met in this 
case.  There is no indication that the veteran's post-service 
diagnoses are related to service or any event during service. 
 The information and competent medical evidence of record 
(which shows no pertinent diagnoses during service or for 
years afterward, and no medical linking the current 
conditions to service), as set forth and analyzed, contains 
sufficient competent medical evidence to decide the claim. 
 See 38 C.F.R. § 3.159(c)(4); McLendon, supra; see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be 
some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  

Entitlement To Service Connection For Hypertension

The veteran contends that his currently diagnosed 
hypertension was incurred during service, as evidenced by the 
elevated blood pressure readings recorded in his service 
medical records.  

Initially, the Board notes that service connection may be 
presumed for hypertension that becomes manifest to a 
compensable degree within one year after discharge from 
service, even if not reflected as manifested during military 
service. 38 C.F.R. §§ 3.307, 3.309.  But as the record does 
not include medical evidence showing that the veteran 
suffered from hypertension to a degree of 10 percent or more 
within one year from service.  As such, there is no basis for 
an award of hypertension on a presumptive basis under 
38 C.F.R. § 3.307, 3.309.  

Hypertension means persistently high arterial blood pressure, 
and by some
authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical Dictionary 
at 889 (30th Ed. 2003).  For VA purposes, hypertension means 
that the diastolic pressure is predominantly 90 or greater, 
and isolated systolic hypertension means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (Note 1) (2007).

Regarding the existence of disability in service, the veteran 
has had several examinations for hypertension according to 
the service medical records.  The separation examination 
conducted in September 1964 disclosed a blood pressure 
reading of 144/96.  Subsequent examinations given in 
September 1964 over a 3-day period reveal the following blood 
pressure readings: 134/86, 131/83, and 130/84.  These 
readings, which fall within the normal range of 160/90 or 
below, were included in the September 1964 separation 
examination.  Id.  The service medical records disclose that 
these readings were conducted over a course of three days by 
a single reading on each day.  Id. 

The veteran was diagnosed in service with borderline 
hypertension in October 1964 with a blood pressure reading of 
152/96.  Subsequent examinations in October 1964 disclosed 
blood pressure readings of 136/96, 138/98, and 102/86.  The 
veteran's blood pressure reading was 136/86 in November 1964.  
The November 1964 clinical record recognizes the previous 
diagnosis of borderline hypertension but also includes a 
provisional diagnosis of "hypertension, etiology unknown."  
Despite the disclosure in the clinic record, the 136/86 
reading is significantly lower than the reading required for 
a diagnosis of hypertension for VA purposes.  Id. 

The post-service medical records reveal that the first 
documented evidence of diagnosed hypertension dates to 
December 2003, nearly 40 years after service.  The Board 
therefore finds that while the veteran has met the first 
criteria for service connection:  current disability. 

However the evidence of record shows the veteran failing to 
meet the second criteria of in-service hypertension.  The 
Board finds that the veteran did not have hypertension upon 
discharge from service based on the competent medical 
evidence showing the veteran's blood pressure was within the 
normal range at discharge.  Id.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  As the veteran's blood pressure fell within 
normal range upon discharge, the service medical records do 
not show that the veteran suffered from chronic hypertension 
while in service.  The brief incidents of elevated blood 
pressure in service appear to have been acute and transitory 
in nature.

The veteran's testimony from March 2005 states that he 
started taking hypertension medication around 1965.  (See 
page 4 Personal Hearing transcript).  The veteran also 
testified that he was under the care of a private physician 
for about 15 years for his hypertension prior to coming to 
VA, but that those private records are unavailable.  The 
Board acknowledges that the veteran has attempted to acquire 
medical records albeit unsuccessfully from Dr. W. L. D., D.C. 
and Dr. C. R. C., M.D.  The records were lost due to 
Hurricane Katrina.  An unsigned letter from Dr. W. L. D., 
D.C., from September 2005 contains a statement where he 
states the veteran suffers from hypertensive cardio vascular 
disease (HCVD).  The Board also notes that the records from a 
Dr. P., M.D., could not be obtained because Dr. P. is in 
prison as noted in a March 2005 request for a VA hypertension 
examination.  

A December 2003 treatment record disclosed the veteran's 
hypertension diagnosis and being placed on a hypertension 
pathway.  The treatment records disclosed blood pressure 
readings of 170/94 and 174/86 respectively, in December 2003 
and June 2004.  However, the VA treatment records do not 
contain a statement linking hypertension to service.  

In July 2005 the RO requested that a VA examiner review the 
veteran's claim file and offer an opinion as to whether 
current hypertension was incurred in or as result of service.  
The VA examiner stated: "it would be resorting to 
speculation to say he had hypertension while in service as 
his blood pressure returned to normal on rechecks and no post 
service records are available until 2003."  The statement is 
probative because the VA examiner reviewed the entire record, 
including the blood pressure readings from service.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).  Therefore, the third 
service connection element of as medical nexus has not been 
met.

The veteran representative's argues that the VA examiner's 
statements do not arrive at an outright definitive conclusion 
and requests a remand to obtain a medical opinion.  The Board 
finds that the VA examiner's July 2005 assessment to be 
definitive and clear in its position that the veteran's 
hypertension is not attributed to service.  Id.  A remand is 
unnecessary because the July 2005 VA medical opinion was 
administered specifically to ascertain a nexus opinion as to 
whether the veteran's hypertension is attributable to 
service.  

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for hypertension.  The Board finds that 
the criteria for service connection have not been met.  By 
failing to meet the requirements for service connection, the 
veteran has failed to establish a causal connection between 
the hypertension and service.  

When the preponderance of the evidence is against a claim, it 
must be denied.  The Board has considered the applicability 
of the benefit-of-the-doubt doctrine in adjudicating the 
claim for service connection.  As the preponderance of the 
evidence weighs against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53, 56 (1990).

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in April 2004, May 2004 and September 2005, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  He was, in 
essence, told to submit all relevant evidence he had in his 
possession.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has 
been provided a VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the
VCAA have been fulfilled and no further action is necessary 
under the mandate of the VCAA. 


ORDER

Service connection for hypertension is denied.

Service connection for a bilateral knee disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


